19-13895-jlg   Doc 508     Filed 07/29/21 Entered 07/29/21 21:02:45        Main Document
                                        Pg 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      Chapter 7
 In re ORLY GENGER,
                                                      Case No. 19-13895 (JLG)
        Debtor.




  Joinder of Recovery Effort, Inc. to the Objection of the Orly Genger Trust,
 by its Trustee Michael Oldner, to the Chapter 7 Trustee’s Motion to Approve
                                  Settlement


       Consistent with the discussion with the Court on July 29, 2021, Recovery Effort,

Inc. hereby formally submits this joinder to the Objection of the Orly Genger Trust,

filed July 16, 2021, at ECF no. 491 (the “Objection”), for the reasons stated therein to

the extent applicable to it, as already indicated on the Objection at 1 fn.1.


Dated: July 29, 2021

                                          POLLOCK COHEN LLP


                                          By: /s/ Adam Pollock
                                             Adam Pollock
                                          60 Broad St., 24th Floor
                                          New York, NY 10004
                                          Adam@PollockCohen.com
                                          (212) 337-5361

                                          Attorneys for Recovery Effort, Inc.
